
	

113 HR 5113 IH: Protecting Seniors’ Medicare Choices from Obamacare Act of 2014
U.S. House of Representatives
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5113
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2014
			Mr. Coffman (for himself, Mrs. Blackburn, Mr. Nugent, Mr. Lamborn, and Mr. Hall) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XIX of the Social Security Act to end the increased Federal funding for Medicaid
			 expansion with respect to inmates’ hospital care under the Patient
			 Protection and Affordable Care Act, to apply the savings towards a 2015
			 Medicare Advantage stabilization program to help protect seniors’ choices,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Protecting Seniors’ Medicare Choices from Obamacare Act of 2014.
		2.Eliminating PPACA enhanced Medicaid FMAP for prisoners and applying savings to Medicare Advantage
			 Improvement Fund
			(a)Elimination of PPACA enhanced Medicaid FMAP for prisoners
				(1)In generalSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—
					(A)in subsection (y)(2)(A), by adding at the end the following: Such term does not include an individual described in such subparagraph during the period in which
			 the individual is an inmate in a public institution or in which the public
			 institution maintains jurisdiction over the individual.; and
					(B)in subsection (z)(1)(A), by inserting before the period at the end the following: and who are not inmates of a public institution (or individuals over whom a public institution
			 maintains jurisdiction).
					(2)Effective dateThe amendments made by paragraph (1) shall apply to items and services furnished on or after
			 January 1, 2015.
				(b)Application of savings to 2015 to establishment of 2015 Medicare Advantage stabilization programSection 1859 of the Social Security Act (42 U.S.C. 1395w–28) is amended by adding at the end the
			 following new subsection:
				
					(h)2015 Medicare Advantage stabilization program
						(1)EstablishmentThere is established a Medicare Advantage stabilization program (in this subsection referred to as
			 the stabilization program) under which the Secretary shall, subject to paragraph (6), provide a PMPM stabilization funding
			 amount to each eligible Medicare Advantage plan in accordance with this
			 subsection to be used by such plan for plan year 2015 to address the
			 beneficiary plan inadequacies applicable to such plan (as described in
			 paragraph (5)).
						(2)Eligible Medicare Advantage plansFor purposes of this subsection, an eligible Medicare Advantage plan is a Medicare Advantage plan
			 to be offered for plan year 2015 that the Secretary determines, based on
			 the bid of such plan submitted under section 1854 for such plan year,
			 satisfies at least one of the following criteria:
							(A)Increased beneficiary costsThe total costs (including premiums, cost-sharing responsibilities, and deductibles) projected to
			 be applicable to individuals who enroll in such plan for such plan year
			 are at least 7 percent more than the such total costs that were applicable
			 to individuals enrolled in such plan for plan year 2014.
							(B)Decreased supplemental benefitsThe supplemental benefits to be offered under such plan for such plan year 2015 are less than the
			 supplemental benefits offered under such plan for plan year 2014.
							(C)Decreased provider networkThe number of physicians in the plan’s network has been reduced by 3 percent or more from plan year
			 2014 to plan year 2015.
							(3)Distribution of PMPM stabilization funding amounts
							(A)In generalSubject to the availability of funds under paragraph (6), under the stabilization program, the
			 Secretary shall distribute, not later than December 31, 2014, to each
			 eligible Medicare Advantage plan a PMPM stabilization funding amount, as
			 determined by the Secretary in accordance with subparagraph (B).
							(B)PMPM stabilization funding amountA PMPM stabilization funding amount, with respect to an eligible Medicare Advantage plan, shall be
			 determined in accordance with the following:
								(i)Such amount shall be an amount, with respect to each month of plan year 2015, for each individual
			 projected to be enrolled in such plan for such plan year.
								(ii)Subject to paragraph (6) and clause (iii), such amount shall be an amount determined by the
			 Secretary to be sufficient for such plan to address for plan year 2015
			 each beneficiary plan inadequacy specified in paragraph (4) applicable to
			 such plan.
								(iii)Such amount shall not be more than $85 per member per month.
								(4)Timing of determinationsUnder the stabilization program, the Secretary shall determine which Medicare Advantage plans are
			 eligible Medicare Advantage plans under paragraph (2), and the PMPM
			 stabilization funding amount to be distributed to each such eligible
			 Medicare Advantage plan under paragraph (3), by not later than October 15,
			 2014.
						(5)Applicable beneficiary plan inadequaciesFor purposes of this subsection, a beneficiary plan inadequacy applicable to an eligible Medicare
			 Advantage plan is each of the criteria described in paragraph (2) that the
			 Secretary determined the plan satisfied for qualifying as such an eligible
			 Medicare Advantage plan.
						(6)Funding
							(A)In generalThere shall be available to the Secretary from amounts in the general fund in the Treasury not
			 otherwise appropriated an amount, not to exceed $3,000,000,000, to carry
			 out this subsection. Such amounts shall remain so available until December
			 31, 2015. Any amounts made so available but not expended on or before such
			 date shall be transferred to the general fund in the Treasury.
							(B)ClarificationPayments under the stabilization program shall not be taken into account for purposes of
			 determining the premium payments applicable under part B..
			
